Citation Nr: 0906540	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for residual burn 
scars.

2.  Entitlement to service connection for residuals of left 
lower extremity abrasions.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for decreased visual 
acuity.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for residuals of a head 
injury.

7.  Entitlement to service connection for arthritis of the 
bilateral lower extremities..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1951 
until his retirement in June 1973, including service in 
Vietnam from September 1966 to September 1967.  Decorations 
and awards include a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issue of entitlement to service connection for brain 
injury residuals is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The Veteran was treated for a skin pigmentation condition 
during service, and the evidence establishes that this 
condition, which was noted at the time of the Veteran's 
retirement from active military service, has progressively 
worsened since service.

2.  The Veteran was treated for abrasions to his left lower 
extremity following a rocket blast.  Physical examination 
later in September 1967 was normal except for two to three 
almost completely healed superficial lacerations on the 
dorsum of the left foot.  

3.  January 1973 retirement examination found tattoos on the 
bilateral forearms, and found areas of depigmentation on the 
chin and right forearm, but no left lower extremity scars 
were detected.

4.  VA examination in August 2004 informs of a residual scar 
in the left patellar area, but this scar is not linked by 
competent medical evidence to any incident of active military 
service.

5.  The Veteran was treated in 1952 for a burn to his right 
hand, but there is no evidence in STRs of any sequelae or 
residuals, and burn scar(s) were not found during a recent VA 
examination.

6.  A hypertension disorder was not manifest during service 
or for approximately 22 years thereafter, and the veteran's 
current hypertension disorder is not linked by probative 
medical evidence to service.  

7.  Arthritis of the bilateral lower extremities was not 
manifest during service or for approximately 27 years 
thereafter, and is not linked by probative medical evidence 
to service.  

8.  The Veteran had 20/20 uncorrected vision at the time of 
his retirement from active military service and for at least 
6 years prior to that time; additionally, there is no post-
service medical evidence of a visual acuity disorder, and no 
competent medical evidence which suggests that a current 
visual acuity disorder is related to active military service.  


CONCLUSIONS OF LAW

1.  A skin pigmentation disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).

2.  A left lower extremity abrasion residuals disability was 
not incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

3.  A claimed burn scar disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).

4.  A chronic arthritis disability of the bilateral lower 
extremities was not incurred during active military service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

5.  A chronic hypertension disability was not incurred during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

6.  A chronic visual acuity disability was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection, skin disease

The Veteran seeks service connection for a widespread 
depigmentation condition.  In a June 2005 notarized statement 
his former spouse wrote that upon the Veteran's return from 
Vietnam she noticed small areas of depigmentation, and that 
these spots developed throughout the years.  She added that 
the Veteran "had no skin depigmentation before serving in 
Vietnam."

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Review of the evidence shows that the Veteran was treated for 
a skin condition during service.  Service treatment records 
(STRs) dated in June 1970 show treatment by dermatology 
providers for . . . "skin rash irritability."  In addition, 
the January 1973 report of retirement examination contains 
the following remarks: "small area of depigmentation on chin 
and right forearm, no new growths."  

The record also contains evidence of post-service 
symptomatology.  Private medical records dating from 1998 
show treatment for a skin condition, diagnosed variously as 
Vitiligo, psoriasis, and lesions.  

In August 2004 the Veteran was accorded a compensation and 
pension (C&P) scars examination.  During the examination he 
reported that in 1967 his body became inflamed all over "as 
if he had received a chemical burn to his entire body."  He 
reported that he went for treatment in Dan Nang and was given 
an unknown medication.  He further reported that he noticed a 
white spot on his abdomen about a month later, and stated 
that these white spots eventually spread to his entire body.  
He added that he has had progressively worsening 
hypopigmentation of his skin; is very sensitive to sunlight; 
burns very easily; and gets painful, itchy lesions on his 
hands and arms from sun exposure.

Physical examination revealed "multiple hypopigmented 
whitish to pink lesions over his entire body that are 
primarily a discoloration type scar that is located over his 
entire body."  The examiner elaborated as follows:

I would describe the lesions as follows: 
On his neck there is a linear, light pink 
to white macular lesion going 
horizontally in the anterior neck that 
measures 11.5 cm. x 0.5 cm.  He has 
bilateral periorbital and perioral 
hypopigmentation.  On the anterior chest, 
beginning from the right shoulder and 
continuing down into the right anterior 
chest wall, he has a hypopigmented, 
whitish macular discoloration that is 25 
cm. x 11 cm.  In the right axilla there 
is hypopigmentation measuring 13 cm. x 16 
cm.  On the anterior chest, between the 
sternoclavicular area, there is a 10 cm. 
x 6 cm., pink, ill-defined macular 
lesion.  To the right arm, the right 
lower arm, as well as the right hand, 
there is a circumferential 
hypopigmentation of the entire hand, the 
lower 2/3 of the right arm and the upper 
2/3 of the right arm.  On the left arm 
there is hypopigmentation 
circumferentially around the entire left 
hand, 2/3 of the lower left arm and 1/3 
of the upper left arm.  There are also 
elevated, white, scaly, rough, tender 
lesions that are individual and small, 
measuring 1-2 mm. each on the dorsal 
aspect of both hands and lower arms.  
They look like actinic keratoses-type 
lesions.  . . . There is also a 
hypopigmented, whitish macular lesion to 
the right upper quadrant of the abdomen 
measuring 8 x 8 cm.  Then there is a 
diffuse hypopigmented white macular 
lesion of the lower abdomen, both 
quadrants anteriorly, that is too large 
to measure.  A far as  percentages, the 
patient has generalized hypopigmented, 
whitish-pink macular lesions involving 
approximately 15% of the anterior chest 
wall, including the abdomen, as well as 
9% for each upper extremities and 18% for 
each lower extremity.1% for periorbital 
and perioral area.  Total percentage: 
70%.  He has pretty diffuse 
hypopigmentation noted to his entire 
body.  Most of the lesions are irregular.  
There is no adherence to underlying 
tissue.  In some areas . . . there was 
pain and sensitivity to palpation.  There 
are no ulcerations or breakdowns of skin.  
The only lesions that have elevations 
were the small lesions noted on his hand 
. . ..  Most of the hypopigmentation 
appears to be superficial.  There is no 
induration of any area and the skin does 
not cause any inflexibility or limitation 
of motion.

Diagnosis was "generalized, diffuse, hypopigmented scars to 
his entire body (approximately 70% of body)."  No opinion 
was proffered as to a nexus to service.

VA treatment records dating from November 2005 show treatment 
for lesions and loss of pigmentation over both lower arms.  
Examination on November 2, 2005, found hypopigmented areas to 
hands, lower abdomen, and under arms.  Diagnosis was "skin 
lesions."

In March 2006 the Veteran was seen at a VA dermatology clinic 
regarding his claim for service connection. During the 
examination he reported that he was exposed to some chemical 
on a cargo plane, after which "his entire skin became 
'galded' and he was admitted to the Danang hospital."  He 
reported that after his skin healed, he noticed areas of skin 
turning white, starting on his abdomen.  He added that over 
the past 37 years his disorder has spread to other parts of 
his body.  Physical examination revealed "patches of 
depigmented skin on inner aspects of arms, dorsal hands, 
abdomen, legs, periorificial areas of face."  Diagnosis was 
"Vitiligo."  The physician added that he did "not know if 
this is related to a past chemical exposure or not."  He 
further stated that "many patients without chemical exposure 
also have large surface area coverage."  However, an opinion 
as to whether the Veteran's skin disorder was incurred during 
service was not proffered.

Analysis

Although an opinion as to whether the Veteran's skin disorder 
was incurred during service has not been proffered, medical 
records confirm that the Veteran had a pigmentation disorder 
at the time of his discharge from active military service, 
and confirm that he has a current pigmentation disorder.  
Moreover, the Veteran's claim of in-service incurrence is 
buttressed by his former spouse's recollection that the 
Veteran returned from Vietnam with a depigmentation condition 
that did not exist prior to the Veteran's service in Vietnam, 
and the Board finds this evidence to be highly probative 
evidence in the Veteran's favor.  In addition, the Veteran 
reports symptomatology since service, and the Board finds no 
reason to doubt the credibility of his assertion.  The Board 
thus finds that the record contains not only evidence of 
symptoms during service and of a current disorder, but highly 
probative evidence of continuity of symptomatology 
thereafter.  Accordingly, as the weight of the evidence is in 
the Veteran's favor, service connection for a skin 
depigmentation disability is warranted.  38 C.F.R. §§ 3.102, 
3.303.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
(When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.).  

As service connection is being granted on a direct basis, 
analysis under the presumptive provisions of 38 C.F.R. §§ 
3.307, 3.309 is not warranted.  In addition, a discussion of 
whether the provisions of 38 U.S.C.A. §§ 5103, 5103A have 
been met is unnecessary.  

II. Service connection, left lower extremity abrasion 
residuals 

The Veteran also seeks service connection for the residuals 
of left lower extremity abrasions, which he says were 
incurred during a rocket attack in Vietnam.  He says that he 
cannot recall a lot of the details, but remembers being on 
crutches and having his left leg bandaged "for some period 
of time."  In a notarized statement his son wrote as 
follows:

I remember, with my mother and infant 
brother, going to pick him up at the 
military base airport.  We waited on his 
plane.  When it arrived, I noticed that 
he had crutches and a bandaged leg.

STRs dated in September 1966 confirm that the Veteran 
received treatment for abrasions to his leg, and that these 
abrasions were sustained during a rocket attack in Vietnam.  
The Board notes that the record may have incorrectly been 
dated in September 1966 as the rocket blast occurred in 
September 1967.  Service records confirm that the Veteran was 
awarded a Purple Heart Medal "for wounds received in action 
9 September 1967."  [sic].  The Veteran's claim for service 
connection for left lower extremity abrasions is accordingly 
entitled to consideration under the provisions of 38 U.S.C.A. 
§ 1154(b).  

In addition to the aforesaid 1966 treatment records, STRs 
included the report of a September 30, 1967, to October 3, 
1967, hospital stay.  Physical examination conducted during 
this time was "within normal limits save for two or three 
almost completely healed superficial lacerations of the 
dorsum of the feet."  Subsequent examination reports, 
including the report of the Veteran's January 1973 retirement 
physical, were negative for any left lower extremity scar or 
other residuals.

As stated before, in August 2004 the Veteran was accorded a 
C&P scars examination.  During the examination he reported 
that he had incurred shrapnel injuries to his left leg, left 
hip, left knee and left ankle.  He also reported that he was 
involved in a motor vehicle accident after service in 1983, 
during which he reinjured his left hip.  He reports that he 
had a left hip replacement in 1983.  Physical examination 
revealed a "6.5 x 4 cm. dark pink macular lesion to the left 
patellar area from a previous injury."  The examiner did not 
opine as to whether the patellar area scar was residual from 
the shrapnel wounds that the Veteran sustained during the 
1967 rocket attack.  

In the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service-
connection of any injury alleged to have been incurred in 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b); see also 38 C.F.R. §§ 3.102, 3.304(d).  

In this case, the record contains competent medical and lay 
evidence of an abrasion to the Veteran's left lower extremity 
during service (38 U.S.C.A. § 1154(b)); however, there is no 
record of any ongoing residuals or sequelae following the 
incident.  Shortly after the rocket blast, the Veteran was 
hospitalized and only superficial lacerations of the dorsum 
of the foot were noted.  Indeed, while tattoo scars and areas 
of depigmentation were noted during the Veteran's retirement 
examination, no mention was made of any left lower extremity 
scar or other residuals.  Although the August 2004 examiner 
did find a residual scar to the left patellar area "from a 
previous injury," the Board again notes the Veteran's 
disinterested admission during said examination of a 
catastrophic injury after service to his left lower extremity 
which resulted in a left hip replacement, and the Board finds 
this incident, along with the utter lack of detectable left 
lower extremity injury residuals during the Veteran's in-
service hospitalization and upon the retirement examination 
(see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), to be 
highly probative evidence against the Veteran's claim.  The 
evidence is consequently not in equipoise.  As the probative 
evidence is against the Veteran's claim, service connection 
for left lower extremity abrasion residuals must be denied.  
38 C.F.R. §§ 3.102, 3.303, 3.304.

III. Service connection, burn scars

The Veteran also seeks service connection for burn scars, but 
the record contains no evidence of a current disorder.  STRs 
confirm that the Veteran received treatment for a burn to the 
right hand in January 1952, but there is no record of 
treatment past January 1952.  Further, no burn sequalae or 
residuals were noted in the report of retirement examination.  
Moreover, VA and private treatment records contain no mention 
of any burn residuals, and no burn scars were found during 
the August 2004 C&P examination.  

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence indicates that the 
veteran does not have a current burn scar disorder.  It 
follows that if there is no current disorder there obviously 
is no current disability.  In the absence of competent 
medical evidence of a current disorder, service connection 
for residuals of a claimed right arm injury must be denied.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and 
Degmetich , 104 F.3d 1328.

The Board notes while the Veteran is a combat veteran, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply with regard 
to his claim for burn scar residuals since there is no 
indication that the 1952 burn happened while in combat, and 
no record of any other burn sustained by the Veteran during 
active military service.

Reasonable doubt has not been considered since there is no 
evidence of a current disability.  38 C.F.R. § 3.102.

IV. Service connection, hypertension and bilateral lower 
extremity arthritis

The Veteran also seeks service connection for hypertension 
and bilateral lower extremity arthritis.  VA and private 
medical records confirm treatment for both disorders; 
however, STRs contain no record of any complaints, diagnosis, 
or treatment for high blood pressure or joint pain.  Indeed, 
the earliest medical evidence of a hypertension disorder 
comes from private medical records dated in 1995, and the 
earliest medical evidence of an osteoarthritis disorder comes 
from private medical records dated in 2000.  Even so, VA 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, some chronic diseases, such as 
arthritis and some cardiovascular-renal diseases (including 
hypertension), may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

In correspondence dated in July 2005 the Veteran's private 
treating physician stated that she treats the Veteran for the 
following ailments:

*	Severe hypertension
*	Severe polyarticular degenerative arthritis 
(advanced)
*	Anxiety and panic attacks
*	COPD and chronic bronchitis
*	Severe Vitiligo of skin (unknown origin, possibly 
auto-immune)
*	Gastroesophageal reflux disease

According to this physician, "it is entirely possible that 
many of his problems are indeed service-connected.  Most have 
existed since the first time I examined [the Veteran]."  
Unfortunately, this physician did not identify precisely 
which of the Veteran's "many problems" she was referring 
to.  She also provided no rationale for her conjecture that 
any of the Veteran's disorders are related to service (see 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (statements 
favorable to the veteran's claim that do little more than 
suggest a possibility are too speculative to establish the 
required nexus for service connection).  This is especially 
problematic in this case since there is no record of any 
post-service symptoms prior to 1995.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim).  The Board thus find this opinion 
to be of no probative weight.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (it is the Board's fundamental responsibility 
to evaluate the probative value of all medical and lay 
evidence).

In sum, while the evidence confirms that the Veteran has a 
current hypertension and arthritis disorder, there is no 
probative medical evidence which suggests that these 
disorders are linked by competent medical evidence to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(where, as here, the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  Moreover, the lapse in 
time after service of at least 22 years prior to medical 
evidence of a hypertension disorder, and at least 27 years 
prior to medical evidence of an arthritis disorder, is highly 
probative evidence against the Veteran's claims for service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim).  As the weight of 
the probative evidence is against the claim, service 
connection for hypertension and bilateral lower extremity 
arthritis must be denied.  38 C.F.R. §§ 3102, 3.303; see also 
Caluza v. Brown, 7 Vet. App. 498, 508-509 (1995) (holding 
that the benefit-of-the-doubt rule is applicable only when 
the evidence is in equipoise).  Service connection for 
arthritis and hypertension under the presumptive provisions 
of 38 C.F.R. § 3.309 is also not warranted since there is no 
probative evidence that these disorders were manifest to a 
degree of ten percent within the year following service.

The Board notes that in McLendon v. Nicholson the Court held 
that the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

The evidence confirms that the Veteran has a current 
hypertension and arthritis disorder; however, there is no 
probative lay or medical evidence of hypertension or 
arthritis in service; no evidence of any symptomatology for 
either disorder for approximately 22 years thereafter; and 
only speculative medical statements indicating that many of 
his problems may be service related.  The Board further finds 
that there is sufficient competent medical evidence to decide 
the claim.  As there is no evidence of an event, injury, or 
disease in-service or within the 1 year period following 
service, and as the private physician's July 2005 statement 
merely avers, without explanation, that "many of his 
problems" are possibly service-connected (see Bloom, 12 Vet. 
App. 185, 187), the Board finds that there is basis to obtain 
a VA examination or solicit a VA medical opinion.  See 
McLendon, 20 Vet. App. 79 (discussing circumstances when a VA 
examination/opinion is required).

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable as the evidence is not in 
equipoise.  38 C.F.R. § 3.102.
V. Service connection, reduced visual acuity

The Veteran also seeks service connection for reduced visual 
acuity; however, the evidence belies a grant in his favor.  
While STRs early in the Veteran's military career indicate 
that he wore glasses, treatment notes dated in May 1966 
document the Veteran as having 20/20 uncorrected vision, and 
advise that the Veteran only occasionally wore glasses for 
eye strain.  In addition, no visual disorder was detected 
during the Veteran's retirement examination, and the Veteran 
reported that he had no eye trouble.  Indeed, uncorrected 
visual acuity for each eye at the time of the 1973 retirement 
examination was 20/20.  In addition, while the Veteran is 
certainly competent to report as to his symptoms, there is no 
post-service evidence of any treatment for a visual disorder, 
and no competent medical evidence which ascribes a link 
between any current loss of visual acuity and active military 
service.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(2).  
The Board further notes that service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service,  as this is not a disease or injury within the 
meaning of  applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; See also VAOPGCPREC 
82-90 (July 18, 1990).  

Accordingly, in the absence of any complaints, diagnosis, or 
treatment for a visual disorder from 1966 until the Veteran's 
2003 allegation of reduced visual acuity; in the absence of 
any treatment evidence since service; and in the absence of 
competent medical evidence which suggests that current visual 
acuity disorder is linked to active military service, service 
connection must be denied.  

As for the Court's ruling in McLendon, the Board again notes 
that the record contains no probative lay or medical evidence 
of a visual acuity disorder at the time of the Veteran's 
separation from service; no medical evidence of a current 
disorder; and no competent medical evidence of a nexus to 
service.  The evidence thus does not provide a basis to 
develop the matter further.  Accordingly, the Board finds no 
basis to obtain a VA examination or solicit a VA medical 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination/opinion is 
required).

Reasonable doubt has not been accorded because the evidence 
is not in equipoise.  38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in December 2003 and in May and August 2005, 
the Veteran was apprised of the information and evidence 
necessary to establish his claims for service connection for 
burn scars, hypertension, arthritis, and reduced visual 
acuity; of the evidence that VA would seek to provide; and of 
the information and evidence that he was expected to provide.  
In a letter dated in April 2006 he was informed of how VA 
determines disability ratings and effective dates.  Although 
the 2006 notice was issued after the 2005 rating decision, 
since service connection for burn scars, hypertension, 
arthritis, and reduced visual acuity is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the file.  The 
Veteran was also accorded a C&P examination; the report of 
which is of record.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin pigmentation disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Service connection for left lower extremity abrasion 
residuals is denied.

Service connection for claimed burn scar residuals is denied.

Service connection for hypertension is denied.

Service connection for arthritis of the bilateral lower 
extremities is denied.

Service connection for decreased visual acuity is denied.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for brain injury residuals.  According to the 
Veteran, he sustained a concussion and was hospitalized for a 
few days following his close proximity to a rocket attack in 
Vietnam.  He reports that the rocket landed in his barracks.  
STRs dated September 9, 1966, contain the following remarks:  
"Da Nang --blast out of bed, floor - bldg #553."  STRs also 
confirm the onset of hearing loss and tinnitus, described as 
the "noise induced result of rocket blast in Vietnam."  
Subsequent STRs show treatment for headaches and mood swings, 
and reflect the Veteran's complaints of memory loss.  The 
Board notes that the Veteran has already been service-
connected for hearing loss, tinnitus, and anxiety disorder.

Review of the record reveals that while the Veteran was 
accorded a C&P psychiatric examination in August 2004, he has 
not been accorded a Compensation & Pension Service 
"Traumatic Brain Injury" examination.  See 38 C.F.R. § 4., 
Diagnostic Code 8045 (There are three main areas of 
dysfunction that may result from TBI and have profound 
effects on functioning: cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical. Each 
of these areas of dysfunction may require evaluation).  The 
evidence is thus inadequate for a decision on the Veteran's 
claim for brain injury residuals.  Remand for a Traumatic 
Brain Injury examination is thus warranted.  38 C.F.R. § 
3.326.  Since the claims folder is being returned it should 
be updated to include any VA treatment records compiled since 
April 2006.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from April 11, 2006.  If no 
such records exist, that fact should be 
noted in the claims folder.  Also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course of 
this remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the Veteran for an examination 
with regard to his claim for service 
connection for brain injury residuals.  The 
claims folder must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests MUST be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to identify all brain 
injury residuals, and then to opine as to 
whether any brain injury residuals other 
than the Veteran's service-connected hearing 
loss, tinnitus, and anxiety disorder, if 
found, are related to the September 1967 
rocket blast described in service treatment 
records and service personnel records.  

The Compensation & Pension Service's 
Traumatic Brain Injury examination 
guidelines must be followed.

A complete rationale for all opinions 
proffered must be included in the report 
provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


